Appeal from a judgment of the Supreme Court (Williams, J.), entered April 25, 1990 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of jurisdiction.
Although petitioner was directed by order to show cause to serve respondent and the Attorney-General by regular or certified mail on or before December 14, 1989, the postmark on the envelope containing the papers served indicates that service was not complete until December 19, 1989. Since petitioner failed to comply with the service requirements of the order to show cause, personal jurisdiction over respondent was not obtained and the petition was properly dismissed (see, Matter of Sorli v Coveney, 51 NY2d 713, 714; Matter of Wright v Parole Div., 132 AD2d 821, 822).
Judgment affirmed, without costs.
Casey, J. P., Weiss, Levine, Mercure and Harvey, JJ., concur.